Exhibit 10.60
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), made in River Edge New Jersey as
of the 1st day of April 2011 (the “Effective Date”), between Nephros, Inc., a
Delaware corporation having its executive offices and principal place of
business at 41 Grand Avenue, River Edge, NJ 07661 (the “Company”), and Gerald J.
Kochanski (“Executive”).
 
RECITALS
 
WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment on the terms and conditions hereinafter set forth:
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1.   Term.  The term of this Agreement shall be the period commencing on the
date first written above, and ending on March 31, 2014 (the “Expiration Date,”
and collectively, the “Term”).  Each period of April 1 through March 31 shall
hereinafter be designated a “Term Year”.  Your employment shall be on an
“at-will” basis, subject to the terms of this Agreement.
 
2.   Employment.
 
2.1 Employment by the Company.  Executive agrees to be employed by the Company
during the Term upon the terms and subject to the conditions set forth in this
Agreement. Executive shall serve as Chief Financial Officer (CFO), Treasurer and
Secretary reporting to the CEO of the Company (the "CEO"), and shall have such
duties as may be prescribed by the CEO and the Board of Directors from time to
time and which are commonly performed by CFOs of similar sized companies
conducting similar business, such as, but not limited to, corporate planning and
oversight of the financial functions of the organization.
 
2.2 Performance of Duties.  Throughout the Term, Executive shall faithfully and
diligently perform Executive's duties in conformity with the directions of the
CEO and serve the Company to the best of Executive's ability. Executive shall
devote Executive's entire working time to the business and affairs of the
Company, subject to Paid Time Off in accordance with Company policy and as
otherwise permitted herein.
 
2.3 Place of Performance.  During his employment with the Company, Executive
will work at the Company's offices in River Edge, New Jersey, as necessary or
appropriate, or at such other location as the Company may determine. Throughout
the Term, Executive agrees to maintain Executive's personal residence within
reasonable access to Executive's place of employment. Executive recognizes that
his duties will require, from time to time and at the Company's expense (subject
to Section 3.7 below), travel to domestic and international locations.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Compensation and Benefits.
 
Base Salary.  The Company agrees to pay to Executive a base salary ("Base
Salary") at the annual rate of $200,192 payable in equal installments consistent
with the Company's payroll practices.   In addition, The Company will also pay
up to $10,000 of moving costs in the event that the Executive will relocate at a
future date as part of his employment with Company.  Base Salary will be
adjusted annually based in part on attainment of personal objectives as
determined by the Executive and the Compensation Committee, and based in part on
the Company achieving overall corporate targets.
 
3.1           Performance Bonus.  The target discretionary bonus is 20% of
annual base salary, as determined by the Company in its sole discretion.  The
bonus amount will be based in part on attainment of personal objectives as
determined by the Executive and Compensation Committee, and based in part on the
Company achieving overall corporate targets.
 
3.2           Grant of Options and Terms Thereof.  Options may be granted at the
discretion of the Compensation Committee as part of an annual performance
evaluation.
 
3.3           Benefits and Perquisites.  Executive shall be entitled to
participate in, to the extent Executive is otherwise eligible under the terms
thereof, the benefit plans and programs, and receive the benefits and
perquisites, generally provided to the Company’s eligible employees. The
Executive shall be entitled to receive four weeks of annual paid vacation.
 
3.4             Travel and Business Expenses.  Upon submission of itemized
expense statements in the manner specified by the Company, Executive shall be
entitled to reimbursement for reasonable travel and other reasonable business
expenses duly incurred by Executive in the performance of Executive's duties
under this Agreement in accordance with the policies and procedures established
by the Company from time to time for executives of the same level and
responsibility as Executive.
 
3.5             No Other Compensation or Benefits; Payment.  The compensation
and benefits specified in this Section 3 and in Section 4 of this Agreement
shall be in lieu of any and all other compensation and benefits. Payment of all
compensation and benefits to Executive hereunder shall be made in accordance
with the relevant Company policies in effect from time to time to the extent the
same are consistently applied, including normal payroll practices, and shall be
subject to all applicable employment and withholding taxes and other
withholdings.
 
3.6             Cessation of Employment.  In the event Executive shall cease to
be employed by the Company for any reason, then Executive's compensation and
benefits shall cease on the date of such event, except as otherwise provided
herein or in any applicable employee benefit plan or program.
 
4.   Termination of Employment.
 
4.1 Termination.  The Company may terminate Executive's employment for Cause (as
defined below), in which case the provisions of Section 4.2 of this Agreement
shall apply. The Company may also terminate Executive's employment in the event
of Executive's Disability (as defined below), in which case the provisions of
Section 4.4 of this Agreement shall apply. The Company may also terminate
Executive's employment for any other reason by written notice to Executive, in
which case the provisions of Section 4.5 of this Agreement shall apply. If
Executive's employment is terminated by reason of Executive's death, retirement
or voluntary resignation, the provisions of Section 4.3 of this Agreement shall
apply.
 
 
2

--------------------------------------------------------------------------------

 
4.2 Termination for Cause.  In the event that Executive's employment hereunder
is terminated during the Term by the Company for Cause (as defined below), then
the Company shall pay to Executive only the (i) accrued, but unpaid Base Salary
for services rendered through the date of termination, and (ii) any Milestone
Bonuses due and payable under the terms of this Agreement through such date of
termination (collectively, the “Accrued Obligations”), which Milestone Bonuses
shall be paid at the same time as provided under Section 3.2 hereof and any and
all unvested Options shall automatically be cancelled and forfeited by the
Executive as of the date of termination.  Employee shall have the right to
exercise any and all vested Options within the period commencing on the date of
termination and ending ninety days after the date of such termination (the
“Options Exercise Period”).  Any Options not exercised by Employee within the
Options Exercise Period shall be cancelled.  In all other respects, all such
Options shall be governed by the plans, programs, agreements, and other
documents pursuant to which such Options were granted.  For purposes of this
Agreement, "Cause" shall mean (i) conviction of any crime (whether or not
involving the Company) constituting a felony in the jurisdiction involved; (ii)
engaging in any act which, in each case, subjects, or if generally known would
subject, the Company to public ridicule or embarrassment; (iii) gross neglect or
misconduct in the performance of Executive's duties hereunder; or (iv) material
breach of any provision of this Agreement by Executive; provided, however, that
with respect to clauses (iii) or (iv), Executive shall have received written
notice from the Company setting forth the alleged act or failure to act
constituting "Cause" hereunder, and Executive shall not have cured such act or
refusal to act within 10 business days of his actual receipt of notice.
 
4.3 Termination by Reason of Death or Retirement or Voluntary Resignation.  In
the event that Executive's employment hereunder is terminated during the Term
(x) by reason of Executive's death, or (y) by reason of Executive's voluntary
resignation or retirement, then the Company shall pay to Executive only the (i)
accrued, but unpaid Base Salary for services rendered through the date of
termination, and (ii) any Milestone Bonuses due and payable under the terms of
this Agreement through such date of termination and those that become due and
payable within 90 days of such date of termination, which Milestone Bonuses
shall be paid at the same time as provided under Section 3.2 hereof.  Any and
all unvested Options shall automatically be cancelled and forfeited by the
Executive as of the date of Executive's death or Executive's voluntary
resignation or retirement.  Employee shall have the right to exercise any and
all vested Options within the period commencing on the date of termination and
ending ninety days after the date of such termination (the “Options Exercise
Period”).  Any Options not exercised by Employee within the Options Exercise
Period shall be cancelled.  In all other respects, all such Options shall be
governed by the plans, programs, agreements, and other documents pursuant to
which such Options were granted.
 
 
3

--------------------------------------------------------------------------------

 
4.4 Disability.  If, as a result of Executive's incapacity due to physical or
mental illness, Executive shall have failed to perform Executive's duties
hereunder on a full time basis for either (i) one hundred twenty (120) days
within any three hundred sixty-five (365) day period, or (ii) ninety (90)
consecutive days, the Company may terminate Executive's employment hereunder for
"Disability". In that event, the Company shall pay to Executive only the
accrued, but unpaid, Base Salary for services rendered through such date of
termination.  Any and all unvested Options shall be cancelled in accordance with
the relevant Stock Option Plan.  During any period that Executive fails to
perform Executive's duties hereunder as a result of incapacity due to physical
or mental illness (a "Disability Period"), Executive shall continue to receive
the compensation and benefits provided by Section 3 of this Agreement until
Executive's employment hereunder is terminated; provided, however, that the
amount of compensation and benefits received by Executive during the Disability
Period shall be reduced by the aggregate amounts, if any, payable to Executive
under disability benefit plans and programs of the Company or under the Social
Security disability insurance program.  Additionally, the vesting of the
Executive’s Options shall be tolled during the Disability Period and in the
event of a termination of this Agreement as a result of the Executive’s
Disability, any and all unvested Options shall automatically be cancelled in
accordance with the relevant Stock Option Plan.  Employee (or as applicable, his
spouse or estate) shall have the right to exercise any and all vested Options
within the period commencing on the date of termination and ending ninety days
after the date of such termination (the “Options Exercise Period”).  Any Options
not exercised by Employee within the Options Exercise Period shall be
cancelled.  In all other respects, all such Options shall be governed by the
plans, programs, agreements, and other documents pursuant to which such Options
were granted.
 
4.5 Termination by Company for Any Other Reason. In the event that Executive's
employment hereunder is terminated by the Company prior to the expiration of the
Term for any reason other than as provided in Sections 4.2, 4.3 or 4.4 of this
Agreement all unvested options that would have vested during the shorter of (a)
the subsequent six months or (b) the remainder of the term (the
“Post-Termination Vesting Period”) shall immediately become vested.  For
purposes of this Post-Termination Vesting Period, vesting shall be on a
monthly-vesting equivalent basis. Any and all remaining unvested Options shall
automatically be cancelled and forfeited by the Executive as of the date of such
termination and the Company shall pay to Executive:
 
(i)    
any accrued, but unpaid Base Salary for services rendered through such date of
termination;

 
(ii)    
the continued payment of the Base Salary, in the amount as of the date of
termination, for a period (the “Severance Term”) consisting of six (6) months.

 
Notwithstanding anything to the contrary contained herein, in the event that
Executive shall breach Sections 5, 6 or 7 of this Agreement at any time, in
addition to any other remedies the Company may have in the event Executive
breaches this Agreement, the Company's obligation under clauses (i) and (ii) of
this Section 4.5 shall cease and Executive's rights thereto shall terminate and
shall be forfeited.
 
4.6 Release. Except for any Accrued Obligations, the severance payments
described in Section 4.5 will be provided to Employee only if the following
conditions are satisfied:  (i) Employee agrees to continue to be bound by and
complies with all surviving provisions of the confidentiality and/or non-compete
provisions of this Agreement; and (ii) Employee executes and delivers to the
Company, and does not revoke, a full general release, in a form acceptable to
the Company, releasing all claims, known or unknown, that Employee may have
against the Company, and any subsidiary or related entity, their officers,
directors, employees and agents, arising out of or any way related to Employee’s
employment or termination of employment with the Company.
 
 
4

--------------------------------------------------------------------------------

 
4.7 Notwithstanding the due date of any post-employment payments, if at the time
of the termination of employment the executive is a “specified employee” (as
defined in Section 409Aof the Internal Revenue Code of 1986, as amended) as
determined by the Compensation Committee of the Board, Executive will not be
entitled to any payments upon termination of employment until the earlier of (i)
the date which is six (6) months after the termination of employment for any
reason other than death or (ii) the date of the Executive’s death.  The
provisions of this paragraph will only apply if and to the extent required to
avoid any “additional tax” under Section 409A.
 
4.8 Termination by Executive.  In the event that Executive's employment
hereunder is terminated by Executive prior to the expiration of the Term for any
reason other than Executive’s exercise of the Change of Control Termination
Option (as defined in Section 8.1), Executive shall be entitled to receive the
same payments and other treatment as if the Company had terminated Executive’s
employment hereunder for Cause, as provided for in Section 4.2.
 
5.   Exclusive Employment; Noncompetition.
 
5.1 No Conflict; No Other Employment.  During the period of Executive's
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive's duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the CEO of the Company; provided,
however, that Executive shall be entitled to manage his personal investments and
otherwise attend to personal affairs, including charitable activities, in a
manner that does not unreasonably interfere with his responsibilities hereunder,
or (ii) accept any other employment, whether as an executive or consultant or in
any other capacity, and whether or not compensated therefor, unless Executive
receives the prior written approval of the CEO of the Company.
 
5.2 No Competition. Executive acknowledges and recognizes the highly competitive
nature of the Company’s business and that access to the Company’s confidential
records and proprietary information renders him special and unique within the
Company’s industry.  In consideration of the payment by the Company to Executive
of amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
(i) his employment with the Company and (ii) the period beginning on the date of
termination of employment for any reason and ending on the last day of the
Severance Term as defined in Section 4.5(iii), Executive shall not, directly or
indirectly, engage (as owner, investor, partner, stockholder, employer,
employee, consultant, advisor, director or otherwise) in any Competing Business,
provided that the provisions of this Section 5.2 will not be deemed breached
merely because Executive owns less than 1% of the outstanding common stock of a
publicly-traded company.  Additionally, the Company shall have the option to
extend the No Competition Period for an additional six months in return for a
six-month extension of the Severance Term.  For purposes of this Agreement,
“Competing Business” shall mean (i) any business in which the Company is
currently engaged anywhere in the world, including but not limited to (A) the
development of medical equipment in the hemodiafiltration realm for use in ESRD
chronic therapy, and (B) the development of cold water or air purification
systems.
 
 
5

--------------------------------------------------------------------------------

 
5.3 Non-Solicitation.  In further consideration of the payment by the Company to
Executive of amounts that may hereafter be paid to Executive pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 4 hereof)
and other obligations undertaken by the Company hereunder, Executive agrees that
during his employment and the Post-Employment Period, he shall not, directly or
indirectly, (i) solicit, encourage or attempt to solicit or encourage any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to terminate his, her, or its relationship with the Company or such
affiliate; (ii) solicit, encourage or attempt to solicit or encourage any of the
employees of the Company or any of its affiliates to become employees or
consultants of any other person or entity; (iii) solicit, encourage or attempt
to solicit or encourage any of the consultants of the Company or any of its
affiliates to become employees or consultants of any other person or entity,
provided that the restriction in this clause (iii) shall not apply if (A) such
solicitation, encouragement or attempt to solicit or encourage is in connection
with a business which is not a Competing Business and (B) the consultant’s
rendering of services for the other person or entity will not interfere with the
consultant’s rendering of services to the Company; (iv) solicit or attempt to
solicit any customer, vendor or distributor of the Company or any of its
affiliates with respect to any product or service being furnished, made, sold or
leased by the Company or such affiliate, provided that the restriction in this
clause (iv) shall not apply if such solicitation or attempt to solicit is (A) in
connection with a business which is not a Competing Business and (B) does not
interfere with, or conflict with, the interests of the Company or any of its
affiliates; or (v) persuade or seek to persuade any customer of the Company or
any affiliate to cease to do business or to reduce the amount of business which
any customer has customarily done or contemplates doing with the Company or such
affiliate, whether or not the relationship between the Company or its affiliate
and such customer was originally established in whole or in part through
Executive’s efforts.  For purposes of this Section 5.3 only, the terms
“customer,” “vendor” and “distributor” shall mean a customer, vendor or
distributor who has done business with the Company or any of its affiliates
within twelve months preceding the termination of Executive’s employment.
 
5.4 During Executive’s employment with the Company and during the Severance
Term, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) receiving an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, Executive will (A)
immediately provide written notice to the Company of such circumstances and (B)
provide copies of Section 5 of this Agreement to the Competitor.  Executive
further agrees that the Company may provide notice to a Competitor of
Executive’s obligations under this Agreement, including without limitation
Executive’s obligations pursuant to Section 5 hereof.  For purposes of this
Agreement, “Competitor” shall mean any entity (other than the Company or any of
its affiliates) that engages, directly or indirectly, in any Competing Business.
 
 
6

--------------------------------------------------------------------------------

 
5.5 Executive understands that the provisions of this Section 5 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions.  In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that he will not assert in any
forum that such provisions prevent him from earning a living or otherwise are
void or unenforceable or should be held void or unenforceable.
 
6.   Inventions and Proprietary Property.
 
6.1 Definition of Proprietary Property.  For purposes of this Agreement,
"Proprietary Property" shall mean designs, specifications, ideas, formulas,
discoveries, inventions, improvements, innovations, concepts and other
developments, trade secrets, techniques, methods, know-how, technical and
non-technical data, works of authorship, computer programs, computer algorithms,
computer architecture, mathematical models, drawings, trademarks, copyrights,
customer lists, marketing plans, and all other matters which are legally
protectable or recognized as forms of property, whether or not patentable or
reduced to practice or to a writing.
 
6.2 Assignment of Proprietary Property to the Company or its
Subsidiaries.  Executive hereby agrees to assign, transfer and set over, and
Executive does hereby assign, transfer and set over, to the Company (or, as
applicable, a subsidiary of the Company), without further compensation, all of
Executive's rights, title and interest in and to any and all Proprietary
Property which Executive, either solely or jointly with others, has conceived,
made or suggested or may hereafter conceive, make or suggest, in the course of
Executive's employment with the Company.
 
The assignment of Proprietary Property hereunder includes without limitation all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as moral rights ("Moral Rights"). To the
extent that such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Executive hereby waives such Moral Rights and consents to any
action of the Company or any subsidiary of the Company that would violate such
Moral Rights in the absence of such consent. Executive also will endeavor to
facilitate such use of any such Moral Rights as the Company, or, as applicable,
a subsidiary of the Company, shall reasonably instruct, including confirming any
such waivers and consents from time to time as requested by the Company (or, as
applicable, a subsidiary of the Company).
 
6.3 Works for Hire.  Executive acknowledges that all original works of
authorship or other creative works which are made by Executive (solely or
jointly with others) within the scope of the employment of Executive by the
Company and which are protectable by copyright are "works made for hire,"
pursuant to United States Copyright Act (17 U.S.C., Section 101). To the extent
such original work of authorship or other creative works are not works made for
hire, Executive hereby assigns to the Company (or, as directed by the Company,
to a subsidiary of the Company) all of the rights comprised in the copyright of
such works.
 
 
7

--------------------------------------------------------------------------------

 
6.4 Disclosure of Proprietary Property and Execution of Documents.  Executive
further agrees to promptly disclose to the Company any and all Proprietary
Property which Executive has assigned, transferred and set over or will assign,
transfer and set over as provided in Section 6.2 above, and Executive agrees to
execute, acknowledge and deliver to the Company (or, as applicable, to a
subsidiary of the Company), without additional compensation and without expense
to Executive, any and all instruments reasonably requested, and to do any and
all lawful acts which, in the reasonable judgment of the Company or its
attorneys (or, as applicable, a subsidiary of the Company or its attorneys) may
be required or desirable in order to vest in the Company or such subsidiary all
property rights with respect to such Proprietary Property.
 
6.5 Enforcement of Proprietary Rights.  Executive will assist the Company (or,
as applicable, a subsidiary of the Company) in every proper way to obtain,
assign to the Company (or, as directed by the Company, to a subsidiary), confirm
and from time to time enforce, United States and foreign patent trade secret,
trademark, copyright, mask work, and other intellectual property rights relating
to Proprietary Property in any and all countries. To that end Executive will
execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company, or, as applicable, a
subsidiary of the Company, may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such proprietary
rights and the assignment of such Proprietary Property. In addition, Executive
will execute, verify and deliver assignments of such Proprietary Property and
all rights therein to the Company, its subsidiary or its or their designee. The
obligation of Executive to assist the Company, or, as applicable, a subsidiary
of the Company, with respect to proprietary rights relating to such Proprietary
Property in any and all countries shall continue beyond the termination of
employment, but the Company, or as applicable, a subsidiary of the Company,
shall compensate Executive at a mutually agreed upon fee, in addition to any
expenses, after such termination.
 
In the event the Company, or, as applicable, a subsidiary of the Company, is
unable for any reason, after reasonable effort, to secure the signature of
Executive on any document needed in connection with the actions specified in the
preceding paragraph, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as agent and attorney in
fact, which appointment is coupled with an interest, to act for and on behalf of
Executive, to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Executive. Executive hereby
waives and quitclaims to the Company or, as applicable, a subsidiary of the
Company, any and all claims, of any nature whatsoever, which Executive now or
may hereafter have for infringement of any proprietary rights assigned hereunder
to the Company or such subsidiary.
 
6.6 Third Party Information. To the extent Executive has or possesses any
Confidential Information (as hereinafter defined) belonging to Executive or to
others, Executive shall not use or disclose to the Company or its subsidiaries
or induce the Company or its subsidiaries to use any such Confidential
Information unless the Company or its subsidiaries have a legal rights to use
such Confidential Information. Executive will promptly advise the Company in
writing if any of Executive's involvement with the Company or any subsidiary of
the Company might result in the possible violation of Executive's undertakings
to others or the use of any Confidential Information of Executive or of others.
 
 
8

--------------------------------------------------------------------------------

 
7.   Confidential Information.
 
7.1 Existence of Confidential Information.  The Company owns and has developed
and compiled, and the Company and its subsidiaries will develop and compile,
certain proprietary techniques and confidential information, which have and will
have great value to their businesses (referred to in this Agreement,
collectively, as "Confidential Information"). Confidential Information includes
not only information disclosed by the Company (or, as applicable, a subsidiary
of the Company) to Executive, but also information developed or learned by
Executive during the course or as a result of employment with the Company, which
information shall be the property of the Company or, as applicable, such
subsidiary. Confidential Information includes all information that has or could
have commercial value or other utility in the business in which the Company or
any of its subsidiaries is engaged or contemplates engaging, and all information
of which the unauthorized disclosure could be detrimental to the interests of
the Company or its subsidiary, whether or not such information is specifically
labeled as Confidential Information by the Company or such subsidiary. By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained, licensed by or to or owned by the Company or
any of its subsidiaries concerning trade secrets, techniques, know-how
(including designs, plans, procedures, merchandising, marketing, distribution
and warehousing know-how, processes, and research records), software, computer
programs and designs, development tools, all Proprietary Property, and any other
intellectual property created, used or sold (through a license or otherwise) by
the Company or any of its subsidiaries, electronic data information know-how and
processes, innovations, discoveries, improvements, research, development, test
results, reports, specifications, data, formats, marketing data and plans,
business plans, strategies, forecasts, unpublished financial information,
orders, agreements and other forms of documents, price and cost information,
merchandising opportunities, expansion plans, budgets, projections, customer,
supplier, licensee, licensor and subcontractor identities, characteristics,
agreements and operating procedures, and salary, staffing and employment
information.
 
7.2 Protection of Confidential Information.  Executive acknowledges and agrees
that in the performance of Executive's duties hereunder, the Company or a
subsidiary of the Company may disclose to and entrust Executive with
Confidential Information which is the exclusive property of the Company or such
subsidiary and which Executive may possess or use only in the performance of
Executive's duties to the Company. Executive also acknowledges that Executive is
aware that the unauthorized disclosure of Confidential Information, among other
things, may be prejudicial to the Company's or its subsidiaries' interests, an
invasion of privacy and an improper disclosure of trade secrets. Executive shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any corporation, partnership or other entity, individual or other
third party, other than in the course of Executive's assigned duties and for the
benefit of the Company, any Confidential Information, either during the Term or
thereafter. In the event Executive desires to publish the results of Executive's
work for or experiences with the Company or its subsidiaries through literature,
interviews or speeches, Executive will submit requests for such interviews or
such literature or speeches to the Board of Directors of the Company at least
fourteen (14) days before any anticipated dissemination of such information for
a determination of whether such disclosure is in the best interests of the
Company and its subsidiaries, including whether such disclosure may impair trade
secret status or constitute an invasion of privacy. Executive agrees not to
publish, disclose or otherwise disseminate such information without the prior
written approval of the Board of Directors of the Company.
 
 
9

--------------------------------------------------------------------------------

 
7.3 Delivery of Records.  In the event Executive's employment with the Company
ceases for any reason, Executive will not remove from the Company's premises
without its prior written consent any records (written or electronic), files,
drawings, documents, equipment, materials and writings received from, created
for or belonging to the Company or its subsidiaries, including those which
relate to or contain Confidential Information, or any copies thereof. Upon
request or when employment with the Company terminates, Executive will
immediately deliver the same to the Company.
 
8.   Assignment and Transfer.
 
8.1 Company.  This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company's business or assets, any successor to the Company or any
assignee thereof (whether direct or indirect, by purchase, merger, consolidation
or otherwise). As soon as reasonable prior to such an event (a “Change of
Control”) (but no later than 31 days prior thereto), the Company shall advise
Executive of this pending occurrence (the “Change of Control
Notice”).  Executive shall then have 31 days from the date of the Change of
Control Notice to discuss, negotiate and confer with any successor entity
regarding the terms and conditions of Executive's continued employment with the
successor Company following a Change of Control.  If Executive, acting
reasonably, is unable to reach an agreement through good faith negotiations with
any successor to the Company during such 31 day period, then Executive may elect
(the “Change of Control Termination Option”) to terminate his employment with
the Company and receive the payments and bonuses outlined in Section 4.5 hereof.
 
8.2 Executive.  Executive's rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive's
devisee, legatee or other designee or, if there be no such designee, to
Executive's estate.
 
9.   Miscellaneous.
 
9.1 Other Obligations.  Executive represents and warrants that neither
Executive's employment with the Company or Executive's performance of
Executive's obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.
 
9.2 Nondisclosure; Other Employers.  Executive will not disclose to the Company
or any of its subsidiaries, or use, or induce the Company or any of its
subsidiaries to use, any proprietary information, trade secrets or confidential
business information of others. Executive represents and warrants that Executive
does not possess any property, proprietary information, trade secrets and
confidential business information belonging to prior employers.
 
 
10

--------------------------------------------------------------------------------

 
9.3 Cooperation.  Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive's responsibilities and to ensure that the
Company is aware of all matters being handled by Executive.
 
9.4 No Duty to Mitigate.  Executive shall be under no duty to mitigate any
losses or damage to the Company with respect to any amounts payable pursuant to
Section 4 of this Agreement.
 
9.5 Protection of Reputation.  During the Term and thereafter, Executive agrees
that he will take no action which is intended, or would reasonably be expected,
to harm the Company or any of its subsidiaries or its or their reputations or
which would reasonably be expected to lead to unwanted or unfavorable publicity
to the Company or any of its subsidiaries, other than those required in order to
permit Executive to comply with applicable law or those made in connection with
legal or arbitral process. During the Term and thereafter, the Company agrees
that it will take no actions which are intended, or would reasonably be
expected, to harm Executive or his reputation or which would reasonably be
expected to lead to unwanted or unfavorable publicity to the executive, other
than those required in order to permit the Company to comply with applicable law
or those made in connection with legal or arbitral process. Notwithstanding the
foregoing, this paragraph shall not prevent the Company or Executive from
exercising any of their respective rights under this Agreement.
 
9.6 Governing Law.  This Agreement shall be governed by and construed (both as
to validity and performance) and enforced in accordance with the internal laws
of the State of New York applicable to agreements made and to be performed
wholly with such jurisdiction, without regard to principles of the conflict of
laws thereof or where the parties are located at the time a dispute arises.
 
9.7 Consent to Jurisdiction, Waiver of Jury Trial.  Each of the parties hereby
irrevocably and unconditionally consents to the exclusive jurisdiction of any
federal or state court of New York sitting in New York County and irrevocably
agrees that all actions or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby shall be litigated exclusively
in such Courts.  Each of the parties agrees not to commence any legal proceeding
related hereto except in such Courts.  Each of the parties irrevocably waives
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding in any such Court and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such Court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  Each of the parties irrevocably waives any right it
may have to a trial by jury in any such action, suit or proceeding.  Each of the
parties agrees that the prevailing party in any action or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be entitled to recover its reasonable fees and expenses in connection therewith,
including legal fees.
 
 
11

--------------------------------------------------------------------------------

 
9.8 Entire Agreement.  This Agreement (including all exhibits hereto) contains
the entire agreement and understanding between the parties hereto in respect of
Executive's employment and supersedes, cancels and annuls any prior or
contemporaneous written or oral agreements, understandings, commitments and
practices between them respecting Executive's employment, including all prior
employment agreements, if any, between the Company and Executive, which
agreement(s) hereby are terminated and shall be of no further force or effect.
 
9.9 No Amendment/Waiver.  This Agreement may not be amended or modified in any
manner nor may any of its provisions be waived except by written amendment
executed by the parties.  A waiver, modification or amendment by a party shall
only be effective if (a) it is in writing and signed by the parties, (b) it
specifically refers to this Agreement and (c) it specifically states that the
party, as the case may be, is waiving, modifying or amending its rights
hereunder.  Any such amendment, modification or waiver shall be effective only
in the specific instance and for the specific purpose for which it was given.
 
9.10 Severability. If any term, provision, covenant or condition of this
Agreement or part thereof, or the application thereof to any person, place or
circumstance, shall be held to be invalid, unenforceable or void by a court of
competent jurisdiction, the remainder of this Agreement and such term,
provision, covenant or condition shall remain in full force and effect, and any
such invalid, unenforceable or void term, provision, covenant or condition shall
be deemed, without further action on the part of the parties hereto, modified,
amended and limited, and the court shall have the power to modify, to the extent
necessary to render the same and the remainder of this Agreement valid,
enforceable and lawful. In this regard, Executive acknowledges that the
provisions of Sections 5, 6 and 7 of this Agreement are reasonable and necessary
for the protection of the Company.
 
9.11 Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. The use herein of the word "including," when
following any general provision, sentence, clause, statement, term or matter,
shall be deemed to mean "including, without limitation." As used herein,
"Company" shall mean the Company and its subsidiaries and any purchaser of,
successor to or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) of all or substantially all of the Company's
business or assets which is obligated to perform this Agreement by operation of
law, agreement or otherwise. As used herein, the words "day" or "days" shall
mean a calendar day or days. As used herein, "Compensation Committee" means the
Compensation Committee of the Board or, if no such committee is then serving, at
least two members of the Board as selected by the Board.
 
9.12 Remedies for Breach. The parties hereto agree that Executive is obligated
under this Agreement to render personal services during the Term of a special,
unique, unusual, extraordinary and intellectual character, thereby giving this
Agreement special value, and, in the event of a breach or threatened breach of
any covenant of Executive herein, the injury or imminent injury to the value and
the goodwill of the Company's and its subsidiaries' businesses could not be
reasonably or adequately compensated in damages in an action at law.
Accordingly, Executive acknowledges that the Company (and as applicable, one or
more of its subsidiaries) shall be entitled to seek injunctive relief or any
other equitable remedy against Executive in the event of a breach or threatened
breach of Sections 5, 6 or 7 of this Agreement. The rights and remedies of the
Executive and Company are cumulative and shall not be exclusive, and Executive
and Company shall be entitled to pursue all legal and equitable rights and
remedies and to secure performance of the obligations and duties of the other
under this Agreement, and the enforcement of one or more of such rights and
remedies by Executive or Company shall in no way preclude Executive or Company
from pursuing, at the same time or subsequently, any and all other rights and
remedies available to Executive or Company.
 
 
12

--------------------------------------------------------------------------------

 
9.13 Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, return receipt
requested, with postage prepaid, or by overnight courier, to Executive's
residence, as reflected in the Company's records or as otherwise designated by
Executive, or to the Company's principal executive office, attention: Chairman
of the Compensation Committee of the Board of Directors with a copy (which shall
not constitute notice) to: David M. Zlotchew, Esq., Haynes and Boone, LLP, 153
East 53d Street, New York, NY 10022, as the case may be.  All such notices,
requests, consents and approvals shall be effective upon being deposited in the
United States mail. However, the time period in which a response thereto must be
given shall commence to run from the date of receipt on the return receipt of
the notice, request, consent or approval by the addressee thereof. Rejection or
other refusal to accept, or the inability to deliver because of changed address
of which no notice was given as provided herein, shall be deemed to be receipt
of the notice, request, consent or approval sent
 
9.14 Assistance in Proceedings, Etc. Executive shall, without additional
compensation during the Term and with complete reimbursement of expenses after
the expiration of the Term, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its subsidiaries or in
which any of them is, or may become, a party.
 
9.15 Survival. Cessation or termination of Executive's employment with the
Company shall not result in termination of this Agreement. The respective
obligations of Executive, and rights and benefits afforded to the Company, as
provided in this Agreement, including, without limitation, Sections 5, 6, 7 and
9.13, shall survive cessation or termination of Executive's employment
hereunder.
 
[Signature page follows]
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of April 1, 2011, to be deemed effective as of the date first written above.

 
 

 
EMPLOYER
 
NEPHROS, INC.
 
 
By:     /s/ Paul A. Mieyal              
           Paul. A. Mieyal, Ph.D.
   Acting CEO


 
EXECUTIVE
 


/s/ Gerald J. Kochanski               
Gerald J. Kochanski

 
 
 
14

--------------------------------------------------------------------------------

 
 